           Case 1:19-cv-07755-VEC Document 63 Filed 09/09/20 Page 1 of 2

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 09/09/2020
 TRUSTEES OF THE NEW YORK CITY                                  :
 DISTRICT COUNCIL OF CARPENTERS                                 :
 PENSION FUND, WELFARE FUND, ANNUITY :
 FUND, AND APPRENTICESHIP,                                      :
 JOURNEYMAN RETRAINING,                                         :   19-CV-7755 (VEC)
 EDUCATIONAL AND INDUSTRY FUND,                                 :
 TRUSTEES OF THE NEW YORK CITY                                  :       ORDER
 CARPENTERS RELIEF AND CHARITY FUND, :
 AND THE NEW YORK CITY AND VICINITY :
 CARPENTERS LABOR-MANAGEMENT                                    :
 CORPORATION,                                                   :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
                                                                :
 SHOWTIME ON THE PIERS, LLC AND                                 :
 CHARLES NEWMAN, INDIVIDUALLY,                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 29, 2020, Defendants’ counsel filed a Proposed Order to Show

Cause to Be Relieved as Counsel, accompanied by the Affirmation of Frank W. Brennan and a

Memorandum of Law;

        WHEREAS on August 3, 2020, the Court entered an Order to Show Cause why

Defendants’ counsel should not be allowed to withdraw from representation;

        WHEREAS on August 14, 2020, Defendant Newman called the Court to communicate

his intent to oppose counsel’s motion to withdraw; and

        WHEREAS on September 8, 2020, Defendant Newman did not appear at the show-cause

hearing;
         Case 1:19-cv-07755-VEC Document 63 Filed 09/09/20 Page 2 of 2




       IT IS HEREBY ORDERED that Defendants’ counsel, the law firm Forchelli, Deegan &

Terrana LLP, including members Frank W. Brennan, Alexander Leong, and Lisa M. Casa, is

relieved as attorney of record for Defendants Showtime on the Piers, LLC and Charles Newman.

       IT IS FURTHER ORDERED THAT a status conference in this case is scheduled for

September 22, 2020, at 11:00 a.m. to be held via teleconference: Dial-in: (888) 363-4749 //

Access code: 3121171# // Security code: 7755#. Defendants are reminded that corporate entities

are not permitted to represent themselves pro se, thus Defendant Showtime on the Piers, LLC

must obtain new counsel to continue to defend itself in this action.

       The Clerk of Court is respectfully requested to give notice of this order to Defendant

Newman by mail at the three below addresses:

       462 West 52nd Street, Suite 3N, New York, NY 10019;

       190 West 52nd Street, New York, NY 10019;

       711 12th Avenue, Pier 92, New York, NY 10019.

SO ORDERED.
                                                          ________________________
Date: September 9, 2020                                      VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 2
